Citation Nr: 1600351	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased initial rating for mixed bipolar disorder with post-traumatic stress disorder (PTSD), rated as 30 percent disabling for the period beginning October 27, 1988; 50 percent disabling for the period between April 20, 1998, and May 23, 2002; and 100 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to April 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an initial rating in excess of 30 percent is warranted for her service-connected mixed bipolar disorder with PTSD; relatedly, the Veteran also argues the 50 percent evaluation for this condition should have an effective date earlier than April 20, 1998.  

This case initially came before the Board on appeal from a May 2003 rating decision in which the RO granted service connection for mixed bipolar disorder (later classified as mixed bipolar disorder with PTSD), evaluated as 100 percent disabling effective May 23, 2002.  The Veteran disagreed with the effective date assigned, and the RO denied her claim for an earlier effective date.  The Veteran testified before a Veterans Law Judge at a Travel Board hearing at the Denver RO in September 2005.  A transcript of the hearing is associated with the claims file.

The Board denied the claim in November 2006.  The Veteran timely appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2008 the Court granted the parties' Joint Motion for Remand, and the appeal was returned to the Board for adjudication in compliance with the instructions of the Joint Motion.

The Board remanded the claim to the RO in February 2009 for additional development.  The RO issued an August 2009 supplemental statement of the case (SSOC) in which it found that an effective date earlier than May 23, 2002, was not warranted.  The claim returned to the Board, which found in December 2009 that the Veteran had filed a valid August 1989 notice of disagreement (NOD) disputing a November 1988 rating decision.  The Board again remanded the issue of an earlier effective date to the RO, directing the RO to consider the valid 1989 NOD in its analysis.  

In a February 2011 rating decision, the RO assigned a 30 percent evaluation beginning October 27,1988, and a 50 percent evaluation from April 20, 1998, through May 23, 2002; the RO continued the 100 percent rating effective May 23, 2002.  The Veteran filed an NOD and notice of appeal.

The Board regrets further delay in this case but finds that a remand is necessary to obtain VA and private treatment records referenced in the claims file.  During a November 2002 VA examination Veteran reports receiving treatment at the Albuquerque VA Medical Center (VAMC) from 1978 until 1997.  The claims file contains only limited records from this period.  At the same examination, the Veteran reports beginning treatment at the Denver VAMC in 1997, although the earliest records from the Denver VAMC associated with the claims file are dated April 19, 1998.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, VA must attempt to obtain those reports.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Complete records from the Albuquerque and Denver VAMCs must therefore be obtained and associated with the claims file.  

In addition, February and March 1997 medical notes from the 377th Medical Group at Kirtland Air Force Base and the Albuquerque VAMC reference a private psychiatrist who treats the Veteran.  Records of this treatment are not currently associated with the claims file; thus, VA must contact the Veteran to obtain the referenced records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete medical records from the Albuquerque VAMC from 1978 through 1997 as well as the Veteran's medical records from the Denver VAMC for the period beginning in 1997 through April 19, 1998.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.

2.  Contact the Veteran and request that she identify any private medical treatment she received in New Mexico, to include the civilian psychiatrist referenced in the February and March 1997 medical records.

Provide the Veteran with medical release forms and request that she complete them to authorize VA to obtain complete medical records from any private medical providers.  If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the virtual claims file. All efforts to obtain the records must be documented in the claims file.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue an SSOC before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




